Citation Nr: 9921907	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
ganglion cyst of the left wrist, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision by the Atlanta, Georgia RO that denied entitlement 
to an increased (greater than 10 percent) rating for 
postoperative ganglion cyst of the left wrist.  This matter 
also comes before the Board on appeal from a July 1997 rating 
decision by the Atlanta, Georgia RO that denied service 
connection for migraine headaches.

In May 1999, a hearing was held at the St. Petersburg, 
Florida RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

By a March 1997 statement, the veteran's representative  
raised the issue of entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.30, following an arthroscopic 
procedure in February 1997.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.


REMAND

Postoperative Ganglion Cyst of the Left Wrist

The Board notes that the evidence of record contains many 
references to increased pain in the veteran's left wrist. For 
example, a July 1998 VA orthopedic examination report notes 
the veteran's complaints of acute flare-ups of pain in the 
left wrist three or four times per week.  The veteran noted 
that on a scale of one to ten, her pain is usually a ten.  
Examination of the left wrist revealed palmar flexion to 64 
degrees; dorsal flexion to 70 degrees; ulnar deviation of 40 
degrees; and radial deviation of 28 degrees.  Diagnoses 
included residuals of ganglion cystectomy of the left volar 
wrist and residuals of arthroscopic surgery of the left wrist 
for repair of the triangular fibrocartilage of the left hand 
and wrist.  In addition, the veteran testified during a May 
1999 Travel Board hearing that she has "a real sharp pain" 
in the left wrist on a daily basis.  She stated that she 
wears a brace to help her type, and has problems with 
grasping and manipulation.

In reviewing the most recent (1998) VA report of examination, 
it appears that the extent of functional disability due to 
pain is not adequately portrayed in accordance with the 
directives of the United States Court of Appeals for Veterans 
Affairs (Court) in the decision of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, it is noted that 38 C.F.R. 
§ 4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.  A part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.45, 4.59.  In DeLuca, the Court emphasized that a 
VA rating examination must be conducted so as to adequately 
portray not only the identifiable anatomical damage, but also 
the functional loss experienced by the veteran.  The Court 
specifically pointed out that such examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1998).  DeLuca specifically requires that the medical 
examiner should be asked to determine whether the left wrist 
exhibits weakened movement, excess fatigability, or 
incoordination attributable to the service-connected 
disability; and, if feasible, these determinations should be 
expressed in terms of the degree of additional range of 
motion loss.  Additionally, the medical examiner should be 
asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss.  
Although further delay is regrettable, an additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  Up-to-date 
treatment records should also be compiled on remand.

In addition, the Board notes that the issue of an 
extraschedular rating has been raised by the appellant and 
her representative.  While the RO has considered this issue 
previously, it should again be addressed following the 
receipt of additional evidence.

Thereafter, the veteran's disability should also be evaluated 
under all applicable regulations in order to determine which 
rating criteria most closely approximate the current 
manifestations of disability.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994), in which the Court stated that where the 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.

Migraine Headaches

On July 25, 1997, the RO mailed notification to the veteran 
of its July 1997 decision that denied entitlement to service 
connection for migraine headaches.  A Notice of Disagreement 
challenging the RO's decision was received on June 23, 1998.  
On January 5, 1999, the RO mailed a Statement of the Case 
(SOC) to the veteran at her last known address.  Received on 
March 13, 1999 was the veteran's substantive appeal.  

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The substantive appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the RO.  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the RO 
mails the SOC to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 U.S.C.A. 
§ 20.302(b).  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "[s]he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In the present case, it does not appear that the RO has 
considered whether the veteran has filed a timely substantive 
appeal.  Prior to the Board making a decision on the issue of 
entitlement to service connection for migraine headaches, it 
must first be determined whether the Board has appellate 
jurisdiction.  

Accordingly, the case is hereby REMANDED back to the RO for 
the following action:

1.  The RO should contact the veteran and 
inquire as to where she has received any 
treatment for her service-connected left 
wrist disorder since 1998.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
previously unobtained medical records 
concerned with treatment of the veteran.  
All records obtained should be associated 
with the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
in order to ascertain the nature and 
severity of her left wrist disability.  
The examiner should fully describe any 
limitation of motion, weakened movement, 
excess fatigability and incoordination 
present.  Determinations on whether the 
veteran's left wrist exhibits pain with 
use should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be so stated for the record and 
the reasons provided.  All indicated 
tests and x-ray examinations should be 
conducted.  The claims folder must be 
made available to the examiner for 
review.

3.  The RO should then review the claim.  
In so doing, the RO's attention is 
directed to the issue of whether referral 
for consideration of an extraschedular 
rating for the increased rating claim is 
appropriate under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.  
If the decision is adverse to the 
veteran, she and her representative 
should be provided with a supplemental 
statement of the case and be given the 
appropriate time to respond.  

4.  The RO should also make a 
determination for the record as to 
whether the veteran's substantive appeal 
concerning the issue of entitlement to 
service connection for migraine headaches 
was filed in a timely manner.  If the 
decision is adverse to the appellant, she 
and her representative should be provided 
with a supplemental statement of the case 
and be given the appropriate time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



